DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 1/30/2020.
Claims 1-15 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/30/2020 has been considered by the examiner.
Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings, Figures 1 and 2, should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 
Claim Objections
Claims 4-5 are objected to because of the following informalities:  claim 4 recites “…automatically reduce a recording rate at which the imaging device acquires the image data to or by a pre-determined value”. This is unclear as to what the “…acquires the image data to or by a…” really means. Perhaps the “to or” needs be deleted to have the claim limitation be read as “…automatically reduce a recording rate at which the imaging device acquires the image data .  Appropriate correction is required. 
Claim 5 line 5 recites “to or” in similar manner. Appropriate correction is required.
Claim 13 line 2 recites “ECG”. Please define a full form in the claim language for the acronym. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0172730 to Cohen.
With regard to claim 1 Cohen discloses an imaging device for generating a motion-compensated image or video (Figs. 1A, 1C, 1D), the imaging device comprising: a data acquisition facility configured to acquire image data of a target object (First Imager 106 and second imager 108), wherein the imaging device is configured to: acquire, by a registration facility, a posture of an inertial measurement unit (first imager 106 acquire a plurality of 2D images, starting at paragraph [0038], [0042], [0057] and paragraph [0092], second imager 108, at same paragraphs; medical positioning system, MPS, as seen in Fig. 1A, processor 112; MPS determines position and orientation (P/O) of least one sensor relative to a reference coordinate system, paragraph [0038] ); carry out a registration between coordinate systems of the inertial measurement unit and the image data or an image generated from the image data based on the acquired posture of the inertial measurement unit (paragraph [0043], [0046] where “a P/O in one coordinate system may be transformed into a corresponding P/O in another coordinate system through the transformations established during the registration process”; paragraph [0068] where “the PRS (patient reference sensor)160 could serve as an anchor for registration of multiple coordinate systems since it may be attached to a patient's manubrium sternum, which is a stable place on the chest that would remain substantially fixed between the first time period and the second time period” – emphasis added; paragraph [0074, 0079]); acquire motion data from the inertial measurement unit 
With regard to claim 2 Cohen discloses wherein the data acquisition facility is configured to acquire a three-dimensional (3D) computed tomography (CT) data record as the image data, and wherein the imaging device is further configured to: acquire the motion data of the inertial measurement unit simultaneously with the acquisition of the 3D CT data record; and reconstruct, from the 3D CT data record and the acquired motion data, a motion-compensated 3D image of the target object as the motion-compensated image (paragraphs [0040 and 0042].
With regard to claim 3 Cohen discloses wherein the generation of the motion-compensated image or video comprises generation of a motion-compensated overlay image from the acquired motion data of the inertial measurement unit, and wherein the imaging device is further configured to overlay the motion-compensated overlay image on the image data or the image generated from the image data (paragraph [0066], end of paragraph [0070], [0114] and [0117]).
With regard to claim 6 Cohen discloses a movably mounted support equipped with a drive for arranging the target object on the movable mounted support, wherein the imaging device is configured, on a motion of the movably mounted support in 
With regard to claim 7 Cohen discloses wherein the imaging device is further configured, for the registration in the image data, to automatically recognize a pre-determined object in the image data, and wherein the object is the inertial measurement unit, at least one marker arranged in a pre-determined positional relationship relative to the inertial measurement unit, or the inertial measurement unit and the at least one marker (paragraphs [0079-0083]).
With regard to claim 8 Cohen discloses a wire along which at least one X- ray visible marker is arranged, wherein the inertial measurement unit is arranged in or on the at least one X-ray visible marker, and the wire is connected to the inertial measurement unit as a data connection for transferring the motion data of the inertial measurement unit (paragraphs [0056] and [0091]).
With regard to claim 12 Cohen discloses wherein the inertial measurement unit comprises at least one magnetic field sensor and is configured to measure an intensity, direction, or intensity and direction of a respective local magnetic field, and wherein the imaging device comprises a magnetic field generator and is further configured to: generate, by the magnetic field generator, in a region of the inertial measurement unit, a magnetic field with a pre-determined spatial structure relative to the coordinate system of the image data; and determine for the registration, the posture of the inertial measurement unit from the measured intensity, direction, or intensity and direction of the generated magnetic field (paragraphs [0039-0043, 0057]).
With regard to claims 14-15, claims 14-15 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 14-15, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0172730 to Cohen.
With regard to claim 9 Cohen teaches wherein the imaging device is further configured to: acquire, as the image data, fluoroscopy data of the target object simultaneously with the motion data (paragraphs [0042 and 0113]); determine a respiration curve of the target object the fluoroscopy data; and correlate the motion data for the registration (starting at paragraph [0096] for respiratory motion compensation continuing to paragraph [0100]). Even though Cohen does not explicitly state that a ‘curve’ is generated, it is obvious that a curve/graph is generated of this data as Cohen discusses how these motion are cyclic. It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Cohen’s reference.  The suggestion/motivation for doing so would have been to explicitly illustrate cycles of cardiac and respiratory cycles, as they deem to be obvious at paragraphs [0098-0099] of Cohen.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to obtain the invention as specified in claim 9. 

With regard to claim 10 Cohen teaches wherein the inertial measurement unit comprises at least one acceleration sensor, wherein the imaging device is configured to 
With regard to claim 11 Cohen teaches wherein the cyclical motion is a respiratory motion of the target object (paragraph [0095] and starting at paragraph [0096] to [0100]), and the phase is a breathing phase (paragraph [0088] where phase is not limited to cardiac but can be any body organ including from breathing, paragraph [0097] where phase of the lung/respiratory phase is disclosed).

Allowable Subject Matter
Claims 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669